In re Lawson, Sheila; Prince, Lisa; Kady, Kimberly; — Plaintiffis); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 97CW-0904; Parish of Orleans, Civil District Court, Div. “A”, No. 92-14672.
Granted in part, denied in part. The credibility of a witness is an issue to be resolved by the fact finder at trial. Accordingly, the ruling of the trial court is vacated and set aside insofar as it strikes the name of Ms. Myrl Fair from plaintiffs witness list, and the case is remanded to the trial court for further proceedings. Otherwise denied.
MARCUS, J., not on panel.